Levy, J.
(dissenting). I dissent. The purpose of section 130 of the Surrogate’s Court Act, which defines the powers of a temporary administrator with reference to real property, is “ to empower the administrator to protect, care for and preserve property belonging to the estate which otherwise would be without protection and subject to waste.” (Matter of Ort, 217 App. Div. 422.) Quite apart from the fact that the instant order, as embodied within the record on appeal, does not strictly conform to the provisions of the statute cited, its scope appears to authorize the temporary administrator to take possession of the real property, to receive the rents and profits, “ and to institute and maintain any action ‘ *915or proceeding for collection of such rents or to enforce any rights or remedies with respect thereto.” The majority opinion attempts to interpret this order as authorizing the temporary administrators to maintain a proceeding which, in their judgment, may be advisable in furtherance of their right of possession of the real property, including a summary proceeding, predicated upon an election to limit the term. The language of the order is somewhat ambiguous, as the authorization to enforce any rights or remedies with respect “ thereto ” may refer either to the collection of rents or generally to incidents pertaining to the possession of the real property. If it means the former, it has no application here, because the proceedings did not arise out of non-payment of rent. If it means a broad delegation of power to declare the term at an end under a conditional limitation, it would appear, under the circumstances, beyond the express or implied power of the surrogate, for the surrogate could have no opinion of a situation in advance of its occurrence. It seems to me no blanket powers involving the exercise of discretion may be granted to a temporary administrator in futuro, beyond such as are implied in the ordinary course or in the prevention of waste. Here the bankruptcy, which creates the conditional limitation, occurred approximately a year after the order of the surrogate. I am of the opinion that where a situation is presented, involving the exercise of plenary powers with respect to real property, and but a temporary administrator is functioning, the court is obliged to give instructions upon consideration of all the facts and circumstances. The temporary administrator then becomes a mere ministerial agent under the specific guidance of the court. Obviously the surrogate is powerless to grant a blanket power or indulgence to such functionaries to exercise discretion in -unknown situations that might obtain in the future.
Here it may well be that the temporary administrators did wisely in curtailing the tenure demised, but it may also equally well be that grave situations might arise from an injudicious exercise of a discretion such as was attempted here. It becomes perfectly patent, therefore, that the conduct of officers of this character must be safeguarded under the advice and supervision of the court. I vote to affirm.